Trumbull County, Nos. 3720 and 3745. On June 21,1993, this court stayed the execution of sentence in this cause pending the filing of a petition for post-conviction relief. On November 15, 1995, this court declined jurisdiction and dismissed the appeal in case No. 95-1577, appellant’s post-conviction appeal. On April 3, 1996, appellee filed a motion to set execution date. Upon consideration thereof,
It is ordered by the court, sua sponte, that the stay of execution entered in this cause on June 21, 1993, be, and is hereby revoked.
IT IS HEREBY ORDERED by this court that the sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 20th day of August, 1996, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of *1492this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that the Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Trumbull County.